                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF TEXAS
                            FORT WORTH DIVISION

 RODNEY R. PERRY,                          §
                                           §
       Plaintiff,                          §
                                           §
 v.                                        §
                                                     Civil Action No. 4:18-cv-00753-P
                                           §
 PENNYMAC LOAN SERVICES                    §
 LLC,                                      §
                                           §
       Defendant.                          §

                     MEMORANDUM OPINION AND ORDER

      Plaintiff Rodney Perry originally brought this case state court, alleging that

Defendant PennyMac Loan Services LLC failed to perform on a mortgage loan

modification agreement. Defendant removed the matter. Before the Court are Defendant’s

Motion for Summary Judgment (ECF No. 14), filed April 25, 2019; Plaintiff’s Response

(ECF No. 22), filed May 20, 2019; and Defendant’s Reply (ECF No. 24), filed June 7,

2019. Having considered the motion, related briefing, and applicable law, the Court finds

that Defendant’s Motion for Summary Judgment (ECF No. 14) should be and is hereby

GRANTED.

I.    BACKGROUND

      The following undisputed facts are taken largely from Plaintiff’s Original Petition

and Defendant’s Appendix in Support of its Motion for Summary Judgment. See Def.’s

Not. Removal Ex. C-2 (Or. Pet.), ECF No. 1-5; see also Def.’s App. Supp. Mot. Summ. J.,

ECF No. 15. Plaintiff Rodney R. Perry (“Perry”) owns and resides in real property located


                                           1
at 352 Wishbone Lane, Fort Worth, Texas 76052. On or about June 30, 2014, Perry

executed a Note secured by a Deed of Trust (collectively, the “Loan”) covering the

property, for the benefit of Universal American Mortgage Company, LLC. The Loan was

subsequently sold, assigned, or transferred. Defendant PennyMac Loan Services, LLC

(“PennyMac”) is now the mortgage servicer of the original $137,410.00 loan, as well as

the beneficiary of the Deed of Trust by assignment.

       At some point after the transfer, Perry requested loss mitigation assistance from

PennyMac. PennyMac agreed to consider Perry for a loan modification. So, Perry

submitted an official loss mitigation application to PennyMac in February 2018. PennyMac

then approved Perry for a loan modification trial period plan. Perry completed all payments

under that plan and requested a permanent loan modification. PennyMac approved Perry

for a modification and offered him a permanent Loan Modification Agreement (the

“Agreement”) on May 21, 2018. To accept the Agreement, Perry was required to sign and

return it to PennyMac on or before June 12, 2018. The Agreement stipulated that if Perry

failed to accept on time, his silence would be interpreted as a denial of PennyMac’s offer.

Perry failed to return the Agreement on time.

       On July 19, 2018, PennyMac sent Perry a denial letter explaining that the

modification could not be finalized because Perry failed to accept their offer. On July 28,

2018, Perry returned a partially executed copy of the Agreement to PennyMac. PennyMac

refused—and still refuses—to honor the signed Agreement because Perry sent it late. Now,

Perry’s loan is due for past payments and PennyMac has threatened to foreclose on the

property. On August 30, 2018, Perry filed this lawsuit in the 96th Judicial District Court of

                                             2
Tarrant County, Texas, and obtained a temporary restraining order preventing foreclosure.

On September 12, 2018, PennyMac removed the action to this Court.

II.    LEGAL STANDARD

       The Court may grant summary judgment where the pleadings and evidence show

“that there is no genuine dispute as to any material fact and the movant is entitled to

judgment as a matter of law.” FED. R. CIV. P. 56(a). “[T]he substantive law will identify

which facts are material.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A

genuine dispute as to any material fact exists “if the evidence is such that a reasonable jury

could return a verdict for the nonmoving party.” Id. The movant must inform the court of

the basis of its motion and demonstrate from the record that no genuine dispute as to any

material fact exists. See Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986).

       When reviewing the evidence on a motion for summary judgment, courts must

resolve all reasonable doubts and draw all reasonable inferences in the light most favorable

to the non-movant. See Walker v. Sears, Roebuck & Co., 853 F.2d 355, 358 (5th Cir. 1988).

The court cannot make a credibility determination in light of conflicting evidence or

competing inferences. Anderson, 477 U.S. at 255. If there appears to be some support for

disputed allegations, such that “reasonable minds could differ as to the import of the

evidence,” the court must deny the motion. Id. at 250.

III.   ANALYSIS

       Perry asserted two claims in the original petition. See Not. Removal. Ex. C-2.

(Original Petition), ECF No. 1-5. First, that PennyMac violated the Real Estate Settlement

Procedures Act’s (“RESPA”) written notice requirement when it denied the permanent loan

                                              3
modification. Id. at 4. And second, that PennyMac breached the trial payment plan because

it (1) accepted all of Perry’s payments under the plan but (2) did not permanently modify

Perry’s loan at the end of the trial period. Id. at 5. PennyMac moves for summary judgment

on both of Perry’s claims. See Def.’s Mot. Summ. J., ECF No. 13. The Court examines

each claim in turn.

       A.     RESPA Claim

       PennyMac argues it is entitled to summary judgment on Perry’s RESPA claim

because PennyMac did, in fact, provide Perry RESPA-compliant written notice after

reviewing his loss mitigation application. Def.’s Br. Supp. Mot. Summ. J. 4, ECF No. 16.

Perry responds by arguing “the evidence establishes the Plaintiff never received any of the

required notices.” Pl.’s Resp. 3, ECF No. 22. PennyMac replies by (1) reiterating that it

mailed the required notices to Perry and (2) arguing that Perry cannot show he incurred

damages, which are required to bring a RESPA claim. Def.’s Reply 2–5, ECF No. 24.

              1.      PennyMac’s Written Notice

       RESPA is codified in Title 12 of the Code of Federal Regulations. Section 1024.41

sets out RESPA’s loss mitigation procedures, including the written notice requirement.

Perry focuses his arguments on section (d) which states, in pertinent part:

       If a borrower’s complete loss mitigation application is denied for any trial or
       permanent loan modification option available to the borrower…a servicer
       shall state in the notice sent to the borrower pursuant to paragraph (c)(1)(ii)
       of this section the specific reason or reasons for the servicer’s determination
       for each such trial or permanent loan modification option…

12 C.F.R. § 1024.41(d). Here, PennyMac clearly communicated with Perry after he

submitted his loss mitigation application. See Def.’s App. Supp Mot. Summ. J. Ex. A-2

                                             4
(Modification Trial Plan, dated February 13, 2018), ECF No. 15; Id. Ex. A-3 (Modification

Agreement, dated May 21, 2018). In fact, PennyMac notified Perry that he had been

approved for permanent loss mitigation and offered him a permanent loan modification in

the Agreement. Id. So what Perry is actually arguing is that he was entitled to additional

written notice after he failed to accept PennyMac’s offer on time. 1 See Pl.’s Resp., ECF

No. 22. Unfortunately for Perry, section 1024.41 “does not cover duplicative requests when

‘the servicer has previously complied with the requirements of [the] section for a complete

loss mitigation application submitted by the borrower and the borrower has been delinquent

at all times since submitting the prior complete application.’” Solis v. U.S. Bank, N.A., 726

Fed. Appx. 221, 223 (5th Cir. 2018); see also Ruiz v. PennyMac Loan Services, LLC, 2018

WL 4772410, at *2 (N.D. Tex. 2018). And here, the undisputed facts indicate Perry was,

in fact, delinquent on payments after he completed the trial payment plan and received

notice that his first application had been approved. See Def.’s App. Supp. Mot. Summ. J.

Ex. A-5 (Modification Denial Letter), App. 39–40, ECF No. 15 (“We are not considering

your request for a Modification because after being offered a…Modification you notified

us that you did not wish to accept the offer.” But “[w]hile we are unable to offer you a loan

modification, there are other alternatives to foreclosure which may be available to you.”);

Id. Ex. D-1(Plaintiff’s Responses to Requests for Admission) at App. 72 (Wherein Perry

admits he failed to make loan payments in both 2018 and 2019).



       1
        Additionally, PennyMac argues that it did provide Perry with such a notice, even
though Perry was the party who declined the offer. See Def.’s App. Supp. Mot. Summ. J.
Ex. A-5 (Modification Denial Letter), App. 39–40, ECF No. 15.
                                             5
              2.     Perry’s Effective Denial

       Yet Perry’s claims are undermined by deeper flaws. Perry’s core argument rests on

the idea that PennyMac owed him a notice of denial after he failed to sign and return the

Agreement. But the Agreement itself provided notice that if Perry failed to return it, or

otherwise communicate with PennyMac within 21 days, PennyMac would interpret such

failure as a denial of their offer. Perry returned the Agreement more than a month late. See

Def.’s App. Supp. Mot. Summ. J. Ex. A-4 (Partially Executed Modification Agreement),

ECF No. 15. Ironically, this means Perry expected a denial notice from PennyMac after he

effectively denied PennyMac’s loan modification offer. Perry fails to consider RESPA

section 1024.41(e)(1), which covers borrower responses to loss mitigation options. That

section states:

       if a complete loss mitigation application is received 90 days or more before
       a foreclosure sale, a servicer may require that a borrower accept or reject an
       offer of a loss mitigation option no earlier than 14 days after the servicer
       provides the offer of a loss mitigation option to the borrower.

12 C.F.R. § 1024.41(e)(1) (emphasis added). Here, PennyMac provided notice 90 days or

more before a foreclosure sale and required Perry to accept or reject their offer within 21

days. See Def.’s App. Supp. Mot. Summ. J. Ex. A-3 (Modification Agreement), ECF No.

15. Accordingly, PennyMac’s acceptance requirements were proper. That said, PennyMac

did go a step further by interpreting Perry’s silence as a denial of the offer. Is that

interpretation permissible under RESPA? The text of statute answers this question as well.

Section 1024.41(e)(2)(i) provides:




                                             6
       a servicer may deem a borrower that had not accepted an offer of a loss
       mitigation option within the deadline established pursuant to paragraph (e)(1)
       of this section to have rejected the offer of a loss mitigation option.

12 C.F.R. § 1024.41(e)(2)(i). So what Perry argues, perhaps inadvertently, is that

PennyMac violated RESPA when it enforced an acceptance regime provided by the statute

itself. But see Aldridge v. Williams, 44 U.S. (3 How.) 9, 24 (1845) (“The law as it passed

is the will of the majority of both houses, and the only mode in which that will is spoken

is in the act itself; and we must gather their intention from the language there used.”). As

counterintuitive as that argument may seem on its face, it is still PennyMac’s burden to

show Perry’s claim fails as a matter of law.

              3.     PennyMac’s Burden

       To disprove Perry’s arguments, PennyMac provides proof of: (1) the trial payment

plan; (2) the Agreement; (3) the modification denial letter; and (4) Perry’s late, partially

executed copy of the Agreement. See Def.’s App. Supp. Mot Summ. J. Ex. A-2–5, ECF

No. 15. Perry states that he received approval of the trial payment plan “[o]n or around

February 13, 2018,” and later “finally received the loan modification agreement and

promptly signed it and sent it to Defendant on January 28, 2019.” 2 Def.’s Resp. 2, ECF

No. 22. Perry also argues he never received any of the notices required by RESPA. Id. at

3. Despite Perry’s seemingly contradictory recollection of facts, the Court finds PennyMac

has proven: (1) both the trial payment plan and the Agreement stated that returning an


       2
         The January 28 date appears to be provided in error. It is factually impossible for
Perry to have returned the document on this date. The Court assumes Plaintiff intended to
submit July 28 as the applicable date. See Def.’s App. Supp. Mot. Summ. J. Ex. A-4
(Partially Executed Modification Agreement), ECF No. 15.
                                               7
executed copy of the Agreement was a prerequisite to finalizing the loss mitigation plan;

(2) PennyMac provided Perry with appropriate correspondence—which Perry received and

later signed—after approving his loss mitigation application; (3) PennyMac did not

otherwise fail to provide RESPA-compliant notice; and (4) Perry failed to plead actual

damages. 3 See Def.’s App. Supp. Mot. Summ. J. Ex. A–D (Including the Note,

Modification Trial Plan, Modification Agreement, Partially Executed Modification

Agreement, Modification Denial Letter, and Plaintiff’s Responses to Requests for

Admission and Interrogatories) ECF No. 15; see also Def.’s Br. Supp. Mot. Summ. J., ECF

No. 16. Based on the foregoing, the Court finds that PennyMac has satisfied its burden to

show it complied with RESPA and is entitled to judgment as a matter of law on the RESPA

claim. Accordingly, Defendant PennyMac’s motion is GRANTED on this claim.

       B.     Breach of Contract Claim

       PennyMac argues it is entitled to summary judgment on Perry’s breach of contract

claim because: (1) it did not breach the trial payment plan; (2) the parties never executed

the Agreement, so it cannot be breached; and (3) Perry sustained no damages. Def.’s Br.

Supp. Mot. Summ. J. 6–7, ECF No. 16. Perry responds that because he tendered—and


       3
         To state a RESPA claim based on deficient loss mitigation procedures, Perry “must
show that he suffered actual damages as a result of [PennyMac’s] violation” of § 1024.41.
Ruiz, 2018 WL 4772410, at *2 (citing Law v. Ocwen Loan Servicing, L.L.C., 587 Fed.
Appx. 790, 795 (5th Cir. 2014) (per curiam). The Fifth Circuit has previously reasoned,
albeit in an unpublished opinion, that no authority supports the “proposition that litigation
fees and expenses are actual damages under RESPA” because “RESPA allows for fees and
expenses in addition to actual damages.” Whittier v. Ocwen Loan Servicing, L.L.C., 594
Fed. Appx. 833, 836–837 (5th Cir. 2014) (emphasis in original). Here, Perry did not plead
actual damages, he pleaded only litigation fees and expenses.

                                             8
PennyMac accepted—payments under the trial payment plan, PennyMac was obligated to

permanently modify the loan. Pl.’s Resp. 2, ECF No. 22. And, because PennyMac did not

do so, it breached the trial payment plan. In reply, PennyMac argues that Perry failed to do

what was required of him in order to finalize the Agreement and make the loan

modification permanent. Def.’s Reply 5–6, ECF No. 24.

              1.     Contract Terms

       The elements of a breach of contract action are: “(1) formation of a valid contract;

(2) performance by the plaintiff; (3) breach by the defendant; and (4) the plaintiff sustained

damages as a result of the breach.” S&S Emergency Training Sols., Inc. v. Elliott, 564

S.W.3d 843, 848 (Tex. 2018) (citing USAA Tex. Lloyds Co. v. Menchaca, 545 S.W.3d 479,

501 n.21 (Tex. 2018)); see also Oliphant Fin., LLC v. Galaviz, 299 S.W.3d 829, 834 (Tex.

App.—Dallas 2009, no pet.) (citing Hussong v. Schwan’s Sales Enters., Inc., 896 S.W.2d

320, 326 (Tex. App.—Houston [1st Dist.] 1995, no writ)). “To prevail on a claim for breach

of contract, plaintiff must first show, inter alia, the existence of a valid contract between

plaintiff and defendants.” Peoples v. BAC Home Loans Servicing, LP, 2011 WL 1107211,

at *3 (N.D. Tex. 2011) (citing Frost Nat’l Bank v. Burge, 29 S.W. 3d 580, 593 (Tex. App.—

Houston [14th Dist.] 2000, no pet.). “This showing requires the plaintiff to prove ‘(1) an

offer; (2) an acceptance in strict compliance with the terms of the offer; (3) a meeting of

the minds; (4) each party’s consent to the terms; and (5) execution and delivery of the

contract with the intent that it be mutual and binding.’” Id. (quoting Hubbard v. Shankle,

138 S.W.3d 474, 481 (Tex. App.—Fort Worth 2004, pet. denied). “Modification to a



                                              9
contract, while permitted, may not be done unilaterally, but rather requires the assent of all

the parties to the contract.” Id.

       Here, the Loan Modification Agreement PennyMac offered Perry stated:

       To accept this offer you must sign and return both copies of the Modification
       Agreement to us in the enclosed, pre-paid envelope by 06/12/2018…If you
       do not send both copies of the Modification Agreement by the above date,
       you must contact us if you still wish to be considered for this program and
       have your loan modified, Otherwise we will assume you are declining our
       loan modification offer.

Def.’s App. Supp. Mot. Summ. J. Ex. A-3 (Modification Agreement), App. 13, ECF

No. 15. Neither party disputes that Perry failed to return the Agreement to PennyMac by

the date listed in the contract. 4 Further, the Agreement he did return was incomplete.

Perhaps realizing his mistake, Perry opts not to address the Agreement and instead argues

PennyMac breached the trial payment plan by not finalizing the permanent loan

modification. Pl.’s Resp 4, ECF No. 22. But as stated above, the Agreement pointed out

that completing the trial payment plan alone did not guarantee Perry a permanent loan

modification. 5 Instead, PennyMac offered Perry a modification that he was free to accept


       Perry does not address this issue. He argues only that he signed the agreement
       4

“promptly.” See Pl.’s Resp. 2, ECF No. 22.

       Neither can Perry hide behind the terms of the trial payment plan itself. The plan
       5

warned Perry that signing and returning an Agreement is necessary to finalize a permanent
loan modification. The trial payment plan provided:

       Once the Trial Payment Plan is successfully completed and the Modification
       Agreement is returned to PennyMac with all the appropriate signatures, we
       will modify your loan. Your modification only become permanent after
       we receive the agreement. Until then continue making payments in the same
       amount you paid during the trial period.” (emphasis in original) (loan
       modification trial plan notice).
                                             10
or deny by a certain date. Def.’s App. Supp. Mot. Summ. J. Ex. A-3 (Modification

Agreement), ECF No. 15. Accepting that offer at his leisure and on his own terms was

not presented as an option. Id. As such, the Court finds Perry cannot show “an acceptance

in strict compliance with the terms of the offer.” Id. (citing Hubbard, 138 S.W.3d at 481).

Perry therefore cannot show a valid contract exists, which is a required element of the

breach of contract claim. See Lloyd Walterscheid & Walterscheid Farms, LLC v.

Walterscheid, 557 S.W.3d 245, 260 (Tex. App.—Fort Worth 2018, no pet.). The Court

finds PennyMac’s motion should be and is hereby GRANTED on this claim.

              2.     Damages

       Alternatively, even if Perry could show a valid contract exists, he cannot show a

breach of that contract caused damages. “The universal rule for measuring damages for the

breach of a contract is just compensation for the loss or damage actually sustained.”

Peoples v. BAC Home Loans Servicing, LP, 2011 WL 1107211, at *4 (N.D. Tex. 2011)

(McBryde, J.) (wherein the Court ruled that no damages were actually sustained because

Plaintiff “remained in continuous possession and occupation of the residence, and title

remain[ed] in her name.”). Further, under Texas law, attorney’s fees and other legal costs

are not considered stand-alone damages. See Satterfield and Pontikes Construction, Inc. v.

United States Fire Insurance Co., 898 F.3d 574, 576 n.2 (5th Cir. 2018); see also Doty v.

Sun Life Assur. Co. of Canada, 2009 WL 3046956, at *10 (S.D. Tex. 2009) (“[Plaintiff]




Def.’s App. Supp. Mot. Summ. J. Ex. A-2 (Modification Trial Plan), App. 8, ECF
No. 15 (emphasis in original).

                                            11
summarizes her alleged actual damages as the resultant increased legal time and

expenses…but attorneys’ fees and litigation costs are not ‘damages,’ they are merely

punitive measures which may be available for the successful prosecution of a lawsuit.”).

Here, no foreclosure has occurred, Plaintiff continues to occupy the residence, and Plaintiff

included only litigation costs and fees as damages in the petition. See Def.’s Not. Removal

Ex. C-2 (Or. Pet.), ECF No. 1-5. Plaintiff cannot prove he has suffered actual damages—

an essential element of a breach of contract claim. As such, the Court finds that

PennyMac’s motion should be and is hereby GRANTED.

IV.    CONCLUSION

       For the foregoing reasons, the Court finds that Defendant’s Motion for Summary

Judgment (ECF No. 14), should be and is hereby GRANTED. The Court DISMISSES

Plaintiff’s claims with prejudice.

       SO ORDERED on this 28th day of August, 2019.




                                  Mark T. Pittman
                                  UNITED STATES DISTRICT JUDGE




                                             12
